  Case: 1:18-cv-02387 Document #: 198-5 Filed: 09/23/20 Page 1 of 8 PageID #:2300




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 SUNIL BHATIA, derivatively on behalf of
 MEDVALUE OFFSHORE SOLUTIONS,
 INC.,                                              Case No. 1:18-cv-02387

                        Plaintiff,                  Honorable Judge Dow

 v.                                                 Honorable
                                                    Magistrate Judge Jantz
 RAJU VASWANI, an individual,
 KARAN VASWANI, an individual,
 ASSIVO, INC. (f/k/a MV OUTSOURCING,                JURY TRIAL DEMANDED
 INC.), an Illinois Corporation,

                        Defendants,

 and

 MEDVALUE OFFSHORE SOLUTIONS,
 INC.,

                        Nominal Defendant


                                     JOINT STATUS REPORT
       Sunil Bhatia (herein “Plaintiff”), by his attorneys, Regas, Frezados & Dallas LLP, Raju

Vaswani (herein “Raju”), by his attorneys, Huck Bouma PC, and Karan Vaswani (herein “Karan”)

and Assivo, Inc. (herein “Assivo”), by their attorneys Rathje Woodward, LLC, for their Joint

Status Report, state as follows:

       I. Plaintiff’s Update:

       Assivo and RajuKaran have filed a Motion to Compel (Doc. #: 121). After a hearing on

the motion to compel, this Court ordered that “Plaintiff and Defendant VaswaniRaju have 21 days

to meet and confer regarding what historical data Plaintiff should have access to from the Google

AdWords account in order for Plaintiff to supplement his responses to the interrogatories at issue


                                                1
  Case: 1:18-cv-02387 Document #: 198-5 Filed: 09/23/20 Page 2 of 8 PageID #:2301




regarding trade secret information, and what vendor or other party will execute the data retrieval.”

(Doc. #:147). The parties held such a conference and issued a joint status report. (Doc. #: 169).

Subsequently, Plaintiff retained new counsel, and the Court ordered the parties to again meet,

confer and file this joint status report. (Doc. #: 181).

       The parties’ positions remain largely unchanged from the previous status report. Raju has

provided the following documents:

       annual account reports for 2017-2020;
       monthly account reports for September of 2019 through January of 2020;
       a document titled “keywords 2017-2020;”
       a change history report for July, 1 2018 through June 30, 2020;
       lists of negative keywords;
       and “snapshots” of the account configuration on October 11, 2018 and June 18, 2020.

Plaintiff has requested five categories of information. The documents provided by Raju largely

respond to four categories of information requested. While the documentation for these four

categories of information does not cover the full time periods requested, Raju takes the position

that he is not able to obtain information for the requested time period. With respect to the first

category of information, Plaintiff requested:

       The following pre-defined reports for each of the identified time periods below:

               Predefined reports > Basic > Campaign Details
               Predefined reports > Basic > Ad Group Details
               Predefined reports > Basic > Search Keywords
               Predefined reports > Basic > Audience
               Predefined reports > Basic > Ad
               Predefined reports > Locations > Geographic

       Time Periods:

               From the start of the account through July 23, 2017
               From the start of the account through July 26, 2017
               From the start of the account through September 16, 2017
               From the start of the account through October 23, 2017
               From October 23, 2017 to present.



                                                   2
  Case: 1:18-cv-02387 Document #: 198-5 Filed: 09/23/20 Page 3 of 8 PageID #:2302




Defendants are not willing to provide this information and take the position that the information

they have provided is sufficient for Plaintiff to identify trade secrets and Plaintiff should be

required to supplement his interrogatory answer. Plaintiff takes the position that the documents

produced are insufficient because, inter alia, they provide no information prior to 2017, the 2017

annual report contains extremely limited information for 2017, and Defendants do not know what,

if any, information from 2017 the “keywords 2017-2020” document contains. Plaintiff further

takes issue with the fact that the documents were not extracted by a third-party vendor. Plaintiff

further takes the position that, in light of Raju’s pending Motion for Summary Judgment,

Plaintiff’s pending Rule 56(d) Motion, Judge Dow’s reinstatement of Plaintiff’s breach of

fiduciary duty claims on July 1, 2020 and the overall age of this case, Plaintiff should be provided

with full access to MedValue’s AdWords accounts so that he can use the information therein to

respond to Karan and Assivo’s interrogatory.As of the close of the meet and confer, Defendants

indicated that they were considering whether to provide additional information beyond the export

and reports previously provided. Following the meet and confer, Defendant Raju Vaswani

provided Sunil the credentials to allow full access to Google AdWords, and a copy of MedValue’s

agreement with New Jupiter Media (which is signed by Sunil on behalf of MedValue.)

        II. Defendants Assivo and Karan Vaswani’s Update

        With respect to Defendants’ motion to compel, nothing has changed since the June 10,

2020 hearing. Plaintiff has not provided any additional information – none whatsoever – to

supplement its interrogatory response. As the Court may recall, Assivo’s interrogatory asks

Plaintiff to: (1) identify its trade secrets with specificity; and (2) explain the factual basis for its

assertion that such information qualify as “trade secrets” (e.g. what steps MedValue has taken –

and not taken – to protect the confidentiality of those “trade secrets”).



                                                   3
  Case: 1:18-cv-02387 Document #: 198-5 Filed: 09/23/20 Page 4 of 8 PageID #:2303




       With respect to the second part of that interrogatory, during the June 10 hearing, Plaintiff

acknowledged that he did not need discovery to state what steps MedValue had taken (and not

taken) to protect its “trade secrets.” During that hearing, Plaintiff agreed to supplement his

interrogatory response to include certain information, such as the measures MedValue has taken

to protect its “trade secrets.” That makes sense, because Plaintiff should already know (without

the need for discovery) what steps MedValue has taken – or not taken – to protect its information.

Plaintiff should also know what economic value its information derives from being protected as

Trade Secrets and how such economic value was derived.               Despite that, Plaintiff has not

supplemented its interrogatory; nor has Plaintiff provided this evidence to Defendants as part of

his MIDP Initial Disclosures. During the September 18 and 22 meet-and-confers, Plaintiff

backtracked from its position on June 10 and asserted it needed to conduct discovery before it

could supplement its interrogatory on this point. To put it mildly, Assivo disagrees, and believes

the Court should require Plaintiff to supplement by a date certain. As an example, if Plaintiff is in

possession of a non-disclosure agreement between MedValue (as the owner of the alleged trade

secrets) and Sunil Bhatia (as the person most knowledgeable about said trade secrets), then

Plaintiff should have not withheld this evidence either under MIDP or in responses to the

interrogatory. If this agreement does not exist, then Plaintiff cannot prevail on his trade secret

claims even if he produces other documents.

       With respect to the first part of Assivo’s interrogatory (i.e. identifying its trade secrets with

specificity), it should be noted that, since the June 10 hearing, Raju Vaswani has provided a

substantial amount of information to Plaintiff. However, despite that production, during the

September 18 and 22 conferences, Plaintiff indicated he would not supplement his interrogatory

until he received access to MedValue’s Adwords account. During those conferences, Plaintiff


                                                  4
  Case: 1:18-cv-02387 Document #: 198-5 Filed: 09/23/20 Page 5 of 8 PageID #:2304




indicated that the information provided to date only extended back to 2018, and, therefore, was

not sufficient to allow Plaintiff to understand what MedValue was doing in 2017. Respectfully,

the 2018 information (which Plaintiff has had for months) should be sufficient to permit Plaintiff

to move beyond its current list of vague categories, and to begin including specific information

within each of those categories. However, in an abundance of caution, Defendant Raju Vaswani

(as set forth below) has since provided Plaintiff with full access to the Adwords account. Now

that Plaintiff has such information (and has had the 2018-current information for months), Assivo

contends that Plaintiff should be required to supplement its interrogatory by a date certain.

       III.    Defendant Raju Vaswani’s Update

       The only thing that remains to happen in this case at this stage is for Plaintiff to fully answer

the targeted Interrogatory that has been served upon him, as well as respond to Raju Vaswani’s

Motion for Partial Summary Judgment as to Counts I through IV of Plaintiff’s Second Amended

Complaint (Dkt. No. 167). Especially with regards to trade secrets, the analysis is straightforward:

Sunil claims MedValue owns an asset called a Trade Secret. Raju claims MedValue does not own

such an asset. If said asset was an automobile, MedValue would first have to prove ownership of

this automobile before MedValue is entitled to discovery to look in various garages and parking

lots to see if someone stole said automobile. Sunil has the burden of proof to prove ownership first

and if he fails to prove ownership, then there's no need for discovery to prove misappropriation.

Sunil continues to dodge the issue of ownership (because he knows he cannot prove ownership)

and instead is overzealously pursuing discovery to prove someone stole MedValue's asset.

       Apart from information that he should have had in order to commence this action with any

reasonable inquiry into the facts, Raju has now provided Plaintiff with full access to Google

AdWords, as well as a copy of MedValue’s agreement with New Jupiter Media. This is what Sunil

                                                  5
  Case: 1:18-cv-02387 Document #: 198-5 Filed: 09/23/20 Page 6 of 8 PageID #:2305




has consistently claimed will enable him to respond to Karan and Assivo’s interrogatory, and is in

addition to the following information that Raju previously provided:

       1.      An excel spreadsheet containing a complete export of all data from Google

AdWords as of June 18, 2020 (This spreadsheet had 43,000 plus rows and 125 plus columns) ;

       2.      An excel spreadsheet containing a full keyword report for the last 3 years from

Google AdWords as of June 18, 2020;

       3.      Consolidated annual reports from MedValue’s Google Adwords account for 2017,

2018, 2019, and January-May, 2020;

       4.      Sample monthly reports from MedValue’s Google Adwords account for the months

of September, 2019 to January, 2020.

       As Raju has consistently stated, even before providing Sunil with full access to Google

AdWords and a copy of the agreement with New Jupiter Media, Raju had provided Sunil with

more than adequate information to fully answer the Interrogatory. Now that this additional

information has been furnished to Sunil, there is simply no obstacle to Sunil doing so, and he

should be required to do so forthwith.

       Finally, with regards to Judge Dow’s order on the Motion to Reconsider, as well as Raju’s

recently filed Motion for Partial Summary Judgment and Motion to Dismiss, nothing about any of

those filings changes the analysis, because as a part owner and officer of MedValue, Plaintiff

should have all of the evidence he needs to support his claims, and that evidence should have been

disclosed in his MIDP responses. Most importantly for his DTSA claim, if Plaintiff is not in

possession of a Non-Disclosure or Confidentiality agreement between MedValue and Sunil, he

should so admit, or if there is one, under his MIDP or in supplementing his response to Assivo’s

                                                6
  Case: 1:18-cv-02387 Document #: 198-5 Filed: 09/23/20 Page 7 of 8 PageID #:2306




interrogatory he should promptly furnish that key evidence. For his Lanham Act claim, Plaintiff at

a minimum should have furnished evidence about use in interstate commerce by providing copies

of invoices or customer contracts showing MedValue sold services under the mark MV

Outsourcing and not just under its registered trademark MedValue. Withholding key evidence

during MIDP Initial Disclosures goes against the purpose of this Court’s Pilot program to

encourage early disclosure of evidence and damages. Additionally, if Plaintiff needed evidence

from willing third parties, experts, or customer surveys he fully could have done that without court-

ordered discovery.

       Second, while the Motion to Reconsider did reinstate Counts V through VIII, those counts

are now the subject of Raju’s Motion to Dismiss, based both on the lack of subject matter

jurisdiction in the event that summary judgment is granted on Federal counts, and the Plaintiff’s

failure to state a claim upon which relief can be granted. Thus, if anything, the stay on discovery

should correctly remain in place while those motions are pending.




Respectfully submitted,

/s/                                           /s/
Steven M. Dallas                              Thomas A. Christensen
William D. Dallas                             Jenna N. Wadulak
Regas, Frezados & Dallas LLP                  Huck Bouma, PC
20 N. Clark St., Suite 1103                   1755 South Naperville Road Suite 200
Chicago, IL 60602                             Wheaton, Illinois 60189
(312) 236-4400                                (630) 221-1755
stevend@rfd-law.com                           tchristensen@huckbouma.com
wdd@rfd-law.com                               jwadulak@huckbouma.com
Attorneys for Plaintiff, Sunil Bhatia         Attorneys for Defendant, Raju Vaswani

/s/
Timothy D. Elliott
Rathje & Woodward LLC
300 East Roosevelt Road Suite 300

                                                 7
 Case: 1:18-cv-02387 Document #: 198-5 Filed: 09/23/20 Page 8 of 8 PageID #:2307




Wheaton, IL 60187
630-668-8500
telliott@rathjewoodward.com
Counsel for Defendants, Karan Vaswani and
Assivo Inc (f/k/a MV Outsourcing, Inc..)




                                            8
